DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 08/18/2021 has been entered. Claims 1-30 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 1, 19, 3, 2, 4, 9-12, 17, 18, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho US Pub. No. 2007/0001635 A1.
 Regarding claim 5, Ho discloses
A motor control actuator (See Fig. 1, item 100) configured to drive a permanent magnet synchronous motor (PMSM) (Item 102) with sensorless Field Oriented Control (FOC) 

Regarding claim 1, Ho discloses
 A motor control actuator configured to drive a permanent magnet synchronous motor (PMSM) with sensorless Field Oriented Control (FOC), the motor control actuator comprising: a sampling circuit configured to measure a counter electro motive force (CEMF) or a back electro motive force (BEMF) of the PMSM, while the PMSM rotates, and generate a measurement signal based on the measured CEMF or the measured BEMF; a motor controller comprising a current controller configured to generate control signals for driving the PMSM, the current controller configured to receive the measurement signal and perform a catch spin sequence for restarting the PMSM while rotating based on the measurement signal (See claim 5 rejection for detail); and a multi-phase inverter (Item 104) configured to supply multiple phase voltages to the PMSM based on the control signals, wherein the motor controller is configured to match an output voltage of the multi-phase inverter to the measured CEMF or the measured BEMF during the catch spin sequence. (See para 0028, 0030, 0033, and 0034)

Regarding claim 19, Ho discloses
 A catch spin method of starting a permanent magnet synchronous motor (PMSM) with sensorless Field Oriented Control (FOC) while the PMSM rotates, the catch spin method comprising: measuring, while the PMSM rotates, a counter electro motive force (CEMF) or a back electro motive force (BEMF) of the PMSM; generating a (See claim 5 rejection for detail)

Regarding claim 3, Ho discloses
 A catch spin method of starting a permanent magnet synchronous motor (PMSM) with sensorless Field Oriented Control (FOC) while the PMSM rotates, the catch spin method comprising:  -43-INF-2019P55282US measuring, while the PMSM rotates, a counter electro motive force (CEMF) or a back electro motive force (BEMF) of the PMSM; generating a measurement signal based on the measured CEMF or the measured BEMF; generating control signals for driving the PMSM; performing a catch spin sequence for restarting the PMSM while rotating based on the measurement signal; supplying, by a multi-phase inverter, multiple phase voltages to the PMSM based on the control signals; and matching an output voltage of the multi-phase inverter to the measured CEMF or the (See claim 1 rejection for detail)


Regarding claim 2, Ho discloses
: a first phase-locked loop (PLL) (See Fig. 1, item 124) configured to receive the measurement signal and extract an angle and at least one of a frequency or an amplitude of the measured CEMF or the measured BEMF from the measurement signal, wherein the motor controller is configured to match the output voltage of the multi-phase inverter to the measured CEMF or the measured BEMF based on the angle and at least one of the frequency or the amplitude of the measured CEMF or the measured BEMF. (See para 0028, 033, and 0034)

Regarding claim 4, Ho discloses
 extracting an angle and at least one of a frequency or an amplitude of the measured CEMF or the measured BEMF from the measurement signal, wherein matching an output voltage of the multi-phase inverter to the measured CEMF or the measured BEMF comprises matching the output voltage of the multi-phase inverter to the measured CEMF or the measured BEMF based on the angle and at least one of the frequency or the amplitude of the measured CEMF or the measured BEMF. (See para 0033, 0034, and 0049) 

Regarding claim 9, Ho discloses


Regarding claim 10, Ho discloses
, wherein, upon completion of the catch spin sequence following the closed loop control, the motor controller is configured to enable the speed constant controller. (See para 0047)

Regarding claim 11, Ho discloses
wherein the current controller comprises an interior permanent magnet (IPM) controller (Item 126) configured to receive a torque current from the speed control output and separate the torque current into a first target current for a Q-axis current component and a second target current for a D-axis current component, wherein the motor controller is configured to set the first target current and the second target current to zero during an entirety of the catch spin sequence. (See para 0028, 0033, 0034, and 0038)

Regarding claim 12, Ho discloses


Regarding claim 17, Ho discloses
, wherein the current controller comprises an interior permanent magnet (IPM) controller configured to generate a first target current for a Q-axis current component and a second target current for a D-axis current component, and the motor controller is configured to set the first target current and the second target current to zero during an entirety of the catch spin sequence. (See claim 11 for detail)

Regarding claim 18, Ho discloses
, wherein the motor controller is configured to perform the open loop control for a first predetermined time interval and perform the closed loop control for a second predetermined time interval. (See para 0037, 0038, 0047, 0049, and 0050. Fig. 7A also shows zero vector during open loop and closed-loop vector control loop based on time interval. Fig. 2 also shows the whole process)

Regarding claim 20, Ho discloses
 wherein: measuring the CEMF or the BEMF comprises measuring a line-to-line voltage of the PMSM, wherein the measured CEMF or the measured BEMF corresponds to the 

Regarding claim 21, Ho discloses
, wherein the frequency and the angle of the measured CEMF or the measured BEMF is a frequency and an angle of the measured line-to-line voltage, respectively. (See para 0028 and 0033. Fig. 1 shows the phase and the frequency based on the voltages which matches the motor back EMF)  

Regarding claim 22, Ho discloses
 during an entirety of the catch spin sequence, disabling a speed constant controller, wherein the speed constant controller comprises a speed control output coupled to a current control input of the current controller; and upon completion of the catch spin sequence following the closed loop control, enabling the speed constant controller. (See para 0037 and 0038. It should be noted that a speed regulation starts only when current regulation stops. Fig. 2 also describes the whole operation. The closed loop starts only when the zero current regulation stops)  

Regarding claim 23, Ho discloses
during an entirety of the catch spin sequence, setting a first target current for a Q-axis current component of the current controller and a second target current for a D-axis current component of the current controller to zero; and upon completion of the catch spin sequence following the closed loop control, generating the first target current and 

Regarding claim 25, Ho discloses
wherein the open loop control is performed for a first predetermined time interval and the closed loop control is performed for a second predetermined time interval. (See claim 18 rejection for detail)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ho US Pub. No. 2007/0001635 A1 in a view of Daboussi et al. US Patent No. 8,242,720 B2.

Regarding claim 15, Ho is silent about “wherein the PLL comprises a phase detector, a controlled oscillator, and a loop filter coupled between the phase detector and the controlled oscillator, wherein the phase detector is configured to receive the measurement signal as a reference signal for the PLL, and generate an error signal based on the measurement signal, wherein the loop filter is configured to receive the error signal and generate a control voltage for the controlled oscillator, wherein the control voltage is representative of the frequency, and wherein the controlled oscillator is configured to generate the angle based on the control voltage.”

Regarding claim 15, Daboussi discloses wherein the PLL (See Fig. 2, item 208) comprises a phase detector, a controlled oscillator (VCO), and a loop filter (Item 210) coupled between the phase detector and the controlled oscillator, wherein the phase detector is configured to receive the measurement signal as a reference signal for the PLL, and generate an error signal (error signal) based on the measurement signal, wherein the loop filter is configured to receive the error signal and generate a control voltage for the controlled oscillator, wherein the control voltage is representative of the frequency, and wherein the controlled oscillator is configured to generate the angle based on the control voltage. (See column 6, lines 45-67, column 7, lines 1-59)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the detail of the PLL as disclosed by Daboussi in Ho’s teachings to determine the electrical angle such that the current vector is 

Regarding claim 16, a combination of Ho and Daboussi discloses , wherein the phase detector is configured to receive the angle from the controlled oscillator as a feedback angle signal, and generate the error signal based on the measurement signal and the feedback angle signal. (See Daboussi’s column 7, lines 1-4, lines 42-59. Fig. 2 shows the detail of the PLL)  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ho US Pub. No. 2007/0001635 A1 in a view of Park et al. US Pub. No. 2017/0155347 A1.

Regarding claim 6, Ho discloses a multi-phase inverter (See Fig. 1, item 104) configured to supply multiple phase voltages to the PMSM based on the control signals (Pulse width modulated command signals) (See para 0030)

Ho is silent about “wherein the multi-phase inverter comprises a plurality of inverter legs, each including an output that supplies one of the multiple phase voltages, wherein the sampling circuit is coupled to a first output of the multi-phase inverter to receive a first phase voltage and is coupled to a second output of the multi-phase inverter to receive a second phase voltage, and the sampling circuit is configured to measure a line-to-line voltage based on the first phase voltage and the second phase voltage, 

Park discloses wherein the multi-phase inverter (Fig. 1, item 100) comprises a plurality of inverter legs (Legs A, B, and C. See para 0055), each including an output that supplies one of the multiple phase voltages, wherein the sampling circuit (Item 50) is coupled to a first output of the multi-phase inverter to receive a first phase voltage (Va) and is coupled to a second output of the multi-phase inverter to receive a second phase voltage (Vc), and the sampling circuit is configured to measure a line-to-line voltage based on the first phase voltage and the second phase voltage, wherein the measured CEMF or the measured BEMF corresponds to the measured line-to-line voltage. (See para 0074 and 0077-0079)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sampling circuit to measure a line-to-line voltage as disclosed by Park in Ho’s teachings to increase the accuracy of detection of Zero Cross Point through a non-commutation period in a PWM control. (See Park’s 0002)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ho US Pub. No. 2007/0001635 A1 in a view of Rozman et al. US Patent No. 5,384,527.

Regarding claim 26, Ho is silent about “wherein the sampling circuit is configured to measure a voltage difference between a first line voltage of a first motor phase and a second line voltage of a second motor phase, and the measured CEMF or the measured BEMF is a differential voltage representing the voltage difference.”

Regarding claim 26, Rozman discloses wherein the sampling circuit (See Fig. 2, item 42) is configured to measure a voltage difference (Va-Vb via a summer 94 in Fig. 3) between a first line voltage of a first motor phase (Va) and a second line voltage (Vb) of a second motor phase, and the measured CEMF or the measured BEMF is a differential voltage representing the voltage difference. (See column 6, lines 22-49, column 7, lines 27-67)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sampling circuit to measure a voltage difference as disclosed by Rozman in Ho’s teachings to estimate an angular position of the shaft as mentioned in Rozman’s column 3, lines 21-32.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ho US Pub. No. 2007/0001635 A1 in a view of Hu US Pub. No. 2008/0300820 A1.

Regarding claim 28, Ho is silent about “a second PLL configured to estimate a rotor angle and a motor speed of the PMSM from a rotor magnet flux of the PMSM, the second PLL being different from the first PLL.”

Regarding claim 28, Hu discloses a second PLL configured to estimate a rotor angle and a motor speed of the PMSM from a rotor magnet flux of the PMSM, the second PLL being different from the first PLL. (See para 0057 and 0058)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second PLL as disclosed by Hu in Ho’s teachings to derive an estimated rotor angular position and an estimated rotor angular velocity for machine as disclosed in Ho’s para 0004.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ho US Pub. No. 2007/0001635 A1 in a view of Ohashi US Pub. No. 2021/0013817 A1.

Regarding claim 30, Ho is silent about “wherein the sampling circuit is configured to directly measure the CEMF or the BEMF of the PMSM, while the PMSM rotates, and generate the measurement signal based on the directly measured CEMF or the directly measured BEMF.”

Regarding claim 30, Ohashi discloses wherein the sampling circuit (See Fig. 5, item 512) is configured to directly measure the CEMF or the BEMF of the PMSM (Item 122), 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use to directly measure the CEMF or the BEMF of the PMSM as taught by Ohashi in Ho’s teachings to provide a technique for preventing positioning accuracy from suffering when a motor is used as a driving source for positioning a moving object. (See Ohasi’s para 0005)


Allowable Subject Matter
Claims 7, 8, 13, 14, 24, 27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.

Applicant argues on pages 12-14 that estimating rotor flux is not equivalent to actually measuring or sampling the BEMF and further argues that matching the motor back EMF is not equivalent to actually measuring the BEMF.

Examiner respectfully disagrees and wants to remind applicant that the claim terms are given the broadest interpretation that is consistent with their plain meaning in light of the specification as understood by one of ordinary skilled in the art. In fact, item 124 is able to estimate or identify back EMF via measurements of two voltages V_ALP* and V_Beta* (See para 0033). It should be note that the claim does not go in detail how the BEMF is measured. (See updated claim rejections for detail)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular, SUZIKI et al. US 2012/0106072 A1 disclose changing the control modes (Forced or sensorless driving mode) based on the back electromotive force as shown in Fig. 2. 
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.079(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 57127220602060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance, call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/Primary Examiner, Art Unit 2846